DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on July 02, 2019 and claims no priority to previous applications. Therefore, the instant application is being examined as filed on July 02, 2019, the effective filing date.

Claim Status
Claims 1-20 are pending.

Claims 2, 15 and 20 are objected to.

Claims 1-20 are examined.


Drawings
The drawings are objected to because:
Regarding figure 4, filed with the submission of 7/29/19, the graph in the lower left portion (concerning the Liver synthetic blood hypotheses and cell free DNA precision curves) is missing its x-axis label, “frequency threshold”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
• Paragraphs [0003], [0040], [0042], and [0072] mention the term “cDNA”; it is suggested it be corrected to read “cfDNA”. 
• Paragraphs [0003] and [0035] designate “(SFs)” as the abbreviation for “synthetic fluid hypotheses”, and further state that “each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic markers”, yet paragraph [0010] designates “(SF)” as “synthetic fluid”. The examiner suggests the definition of “(SF)” in paragraph [0010] be corrected to read “synthetic fluid hypothesis”, if appropriate. Please clarify or correct the definition of the term “(SF)”. 
• Paragraph [0010] assigns “(SB)” as the abbreviation for “synthetic blood”, and paragraph [0035] designates “(SBs)” as the abbreviation for “synthetic blood hypotheses”. It appears SB is the singular of SBs. The examiner suggests the definition of “(SB)” in paragraph [0010] be corrected to read “synthetic blood hypothesis”, if appropriate. Please clarify or correct the definition of the term “(SB)”. 
• Paragraph [0034], the term “plural” is misspelled; it is suggested it be corrected to “pleural”.
• Paragraph [0035], the word “hypothesis” is misspelled in the phrase “a plurality of synthetic fluid hypothesis”, it is suggested it be corrected to “hypotheses”, if appropriate. 

Claim Objections
6.	Claims 2 and 15 are objected to because of the following informalities: The term “plural” is misspelled; it is suggested it be corrected to “pleural”. Appropriate correction is required.  
Claim 12 is objected to because of the following informalities: It appears claim 12 is dependent on claim 11, not on claim 10 as cited.  Appropriate correction is required.
Claim 20 is objected to because of the following informality: In the phrase, “a computer readable storage medium storing comprising executable instructions”, the terms “storing comprising” seem inappropriate together, and may be a typographical error. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 20 fail to particularly point out and distinctly claim what the genomic profiles comprise, and how they are used in constructing, comparing, and selecting the synthetic fluid hypotheses. Claims 1, 14, and 20 recite the following limitation: “…inputting, to a processor, cell-free DNA (cfDNA) genomic profiles from one or more fluid biopsy samples from a patient and one or more genomic profiles from one or more cells, tissues or lesions from the patient, wherein the cfDNA genomic profiles comprise one or more cfDNA genetic markers and their corresponding frequency…” In this limitation, it is understood that two different types of profiles are inputted: 
A. cell-free DNA (cfDNA) genomic profiles from one or more fluid biopsy samples from a patient
AND	B. one or more genomic profiles from one or more cells, tissues or lesions from the patient
Additionally, regarding the element that cfDNA genomic profiles comprise one or more cfDNA genetic markers and their corresponding frequency, it is further understood that the cell-free DNA (cfDNA) genomic profiles from one or more fluid biopsy samples from a patient comprise cfDNA genetic markers and their corresponding frequency. But what the other profiles (the genomic profiles from one or more cells, tissues, or lesions) consist of is not plainly stated, because it is not put forth what the genomic profiles from one or more cells, tissues, or lesions comprise. Given the lack of a consensus definition of genomic profiles in the art, one of skill in the art may not be apprised as to what particular genomic profiles, genetic markers, or frequency calculations are required to carry out the claims. It is not known if the genomic profiles from one or more cells, tissues, or lesions include the cfDNA genetic markers and their frequency that are clearly noted to comprise the cfDNA genomic profiles from one or more fluid biopsy samples and neither is it known what particular genetic markers or frequency calculations would be required to carry out this claim. This leaves the connection between the cfDNA genomic profiles from one or more fluid biopsy samples and the genomic profiles from one or more cells, tissues, or lesions uncertain, as nothing is cited regarding the distinction or similarity between the types of profiles, how they are intended to be different, and how that relationship is planned to be applied in the method.  It’s not clearly set forth what the genetic marker frequency comprises, which profile(s) contain what marker(s), and how the genetic marker frequency may be related in the different profiles. 
Claims 1, 14, and 20 next recite the following limitation: “constructing, by the processor, a plurality of synthetic fluid hypotheses (SFs), wherein each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic markers…”; this limitation is vague regarding which genomic profile(s) is(are) used to construct the synthetic fluid hypotheses. Reading the limitation, at first glance, it appears to use the cell, tissue or lesion genomic profile, but because of the interpretation that the cfDNA genomic profiles from one or more fluid biopsy samples comprise the cfDNA genetic markers, (and nothing is stated about what comprises the cell, tissue or lesion genomic profiles), the element regarding the one or more cfDNA genetic markers leaves the limitation unclear. Because nothing is set forth in the claims as to what genetic markers are used and how they are measured, this leaves the connection of the genetic markers to the definition of  SFs uncertain.
Looking to the specification, paragraph [0038] describes the mathematical construction of the SFs using the cancer cell fraction as a genetic marker, but even this description is lacking in all the required data needed to make the SF calculations. For instance, the SF calculation requires a CCF value, however the data at hand in claims 1, 14, 20 does not address any aspect of the CCF.  The equation at specification paragraph [0038] fails to provide a definition of each variable, or a means to determine each variable needed to calculate the CCF.  The L recitation lacks any unit, and could appear to refer to any number of terms which start with L.  The details are not listed that would help clarify the construction, e.g., a list and definition of all variables with units, and designation of summation values.
Claims 1, 14, and 20 also recite the limitations: “comparing, by the processor, each of the plurality of SFs to the cfDNA genomic profiles to determine goodness of fit (recall and precision), of each of the plurality of SFs…” and “selecting, by the processor, a subset of the plurality of SFs, wherein each SF of the subset of SFs has a minimum distance in goodness of fit compared to the cfDNA genomic profile…”
In the comparing and selecting steps, the SFs are compared to the cfDNA genomic profiles, and a subset of SFs is selected by comparing goodness of fit to the cfDNA genomic profile. As it is unclear which genomic profiles were used in constructing the SFs, and what the one or more genomic profiles from one or more cells, tissues or lesions from the patient comprise, the comparing and selecting steps fail to particularly point out exactly how the comparing and the selecting steps are accomplished.
Regarding claims 1, 14, and 20, the issues of what the different profiles comprise; which profiles are used in constructing, comparing, and selecting the SFs; and how the profiles are used in constructing, comparing, and selecting the SFs leaves the subject of the claim limitations uncertain, thereby rendering the claims indefinite. 

Claim 3 recites the limitation “SBs” at the end of the claim.  There is insufficient antecedent basis for SBs, as there is no previous recitation of this element.

Claims 4 and 16, the term constructing appears twice in the claim. The meaning of constructing is unclear when it is used to define one of the elements which comprises constructing. Additionally, the random alphas are defined as “each alpha represents the contribution of the one or more cells, tissues or lesions in the fluid biopsy sample”.  What this contribution consists of and how it is connected to the SFs is unclear; as well, it is unknown how the contribution of cells, tissues, or lesions are connected to the fluid biopsy sample regarding the random alphas. Also, the scope of the term augmenting is undefined in the claims; it is not stated to what amount the augmenting is done, and no specifics are given past paragraphs [0036] and [0038] of the specification which note, “augmenting, by the processor, the SFs with genetic markers found exclusively in the cfDNA genomic profile” and “SF is augmented with mutations exclusive to the real fluid samples at their observed frequency, e.g., CCF”, respectively. Additionally, the term SBs is used with no antecedent basis, as in claim 3. These issues render claims 4 and 16 indefinite.

Claim 5 and 17 are unclear due to the limitations regarding generating a weight for each cfDNA genetic marker, which comprises assigning weights to bins, associating alphas to a bin, and assigning each alpha a random weight; no information is given as to exactly how this is accomplished; also unknown is the relationship between the weight and the alpha.  

Claim 11 is unclear, because no information is given in the claim on the connection between the time dependent change in the cfDNA of the patient and how the determination of a phenotype, a priority biopsy, or a treatment response would be accomplished. Determining may amount to classifying, calculating, and/or detecting a phenotype, a priority biopsy, or a treatment response, and how applying the time dependent change in cfDNA of a patient to carry out the determination is wholly unknown, as no information is given regarding phenotypes, priority biopsies, or treatment responses. No details are given about the correlation between the phenotypes, priority biopsies, or treatment responses and the time dependent change of cfDNA in a patient. Additionally, the term “priority” recited in the phrase “priority cell, tissue or lesion biopsy” is undefined. These issues leave claim 11 indefinite.

Claim 12 is similarly unclear as claim 11. The scope of determining a further treatment based on the phenotype, priority biopsy, or treatment response is undefined because there is no information given in the claims as to how to determine further treatment. There are no steps put forth on how to associate that treatment with the phenotype, priority biopsy, or treatment response, and nothing cited as what would be the specific distinguishing factors of the phenotype, priority biopsy, or treatment response that would determine the further treatment except for the general limitation that it would be based on the phenotype, priority biopsy, or treatment response. This renders the claim indefinite.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract or a natural law without significantly more.

Framework for Evaluating Subject Matter Eligibility under U.S.C.101 
(see MPEP § 2106) :
Step 1: Is the claim directed to one of the four statutory categories of subject matter: a process, machine, manufacture, or composition of matter? If no, the analysis is complete, because the claim does not fall under one of the four statutory categories and is therefore ineligible subject matter. If yes, the analysis continues at Step 2A, Prong One. (See MPEP § 2106.03).  
Step 2A is a two-prong inquiry to determine if the claim is directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea, see MPEP § 2106.04):
Step 2A, Prong One: Does the claim recite a judicial exception, i.e., an abstract idea, law of nature, or a natural phenomenon? If no, the analysis is complete; the claim is not directed to a judicial exception, and the claim qualifies as eligible subject matter. If yes, analysis continues at Step 2A, Prong Two.  
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? If yes, the analysis is complete, and the claim qualifies as eligible subject matter. If no, the claim is directed to a judicial exception and analysis continues at Step 2B.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception, i.e., do they amount to an inventive concept? If yes, the analysis is complete; the claim is not directed to a judicial exception, and the claim qualifies as eligible subject matter. If no, the claim does not qualify as eligible subject matter under 35 U.S.C. 101. (See MPEP § 2106.05).  
Framework Analysis of the Instant Claims:
Step 1 analysis: YES: the claims are directed to computer-implemented methods, computer program products and a programmed computer system.

Step 2A, Prong One analysis: The claims recite abstract ideas in a method for analyzing data in the form of DNA genomic profiles (from fluid biopsies) and genomic profiles (from cells, tissues, or lesions) so as to construct statistical models of cell-free DNA genetic markers per cell, tissue or lesion that can be used in determining the cell, tissue, or lesion representation of cell-free DNA genetic markers in a fluid biopsy sample. The claims also embrace a natural law, in the form of DNA genomic profiles and their analysis, which relates to the naturally occurring correlation between DNA and the phenotype of the cell, tissue, or lesion. Claims directed to nothing more than abstract ideas (such as a mathematical formulas or equations), natural phenomena, and laws of nature are not eligible for patent protection [see MPEP § 2106.04]. 

Abstract ideas [see MPEP § 2106.04(a)] include: 
• mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations);
• certain methods of organizing human activity (fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people);
• and/or mental processes (defined as concepts that can be performed in the human mind (including procedures for observing, evaluating, analyzing, judging, and organizing information). 
Laws of nature or natural phenomena [see MPEP § 2106.04(b)] include:
• naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. 

(Note: the independent claims 1, 14, and 20 recite nearly the same limitations, 
and are considered together for the step 2A analysis.)

Mathematical concepts recited in independent claims 1, 14, and 20 include: 
• constructing, by the processor, a plurality of synthetic fluid hypotheses (SFs), wherein each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic marker, (a mathematical concept of calculating and statistically analyzing the simulated models (SFs) using the genomic profile data and  mathematical formulas). 
• comparing, by the processor, each of the plurality of SFs to the cfDNA genomic profiles to determine goodness of fit (recall and precision), of each of the plurality of SFs, (a mathematical concept  using mathematical formulas to determine how close the simulated models (the SFs) are compared to the observed data (the cfDNA genomic profiles); alternatively, a mental process of comparing data).
• outputting, by the processor, based on the subset of SFs, a cell, tissue or a lesion representation in the cfDNA of the patient (a mathematical concept of determining the representation based on classifying the subsets of the SFs; additionally, a data gathering step, see below.).

Mental process recited in independent claims 1,14, and 20: 
• selecting, by the processor, a subset of the plurality of SFs, wherein each SF of the subset of SFs has a minimum distance in goodness of fit compared to the cfDNA genomic profile, (a mental step of selecting a grouping (or subset) of the simulated models (the SFs) based on the minimum distance between the simulated models and the observed data [the cfDNA genomic profiles] ). 

Natural law embraced in independent claims 1, 14, and 20:
• the different genomic profiles, some of which include frequency data of cell-free DNA genetic markers, represent naturally occurring genetic data to be correlated to the naturally occurring phenotypes of cells, tissues, or lesions when comparing and analyzing the profiles.
Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions. (Step 2A, Prong One: YES.) 

Step 2A, Prong Two analysis:
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application [MPEP § 2106.04(d)]. A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The Step 2A, Prong Two analysis is performed by analyzing the additional elements of the claim, alone or in combination, to determine if the abstract idea is integrated into a practical application [see MPEP § 2106.04(d)]. If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the judicial exception into a practical application [see MPEP § 2106.04(d)(III)].

Independent claims 1, 14, and 20 recite the additional elements of “…inputting, to a processor, cell-free DNA (cfDNA) genomic profiles from one or more fluid biopsy samples from a patient and one or more genomic profiles from one or more cells, tissues or lesions from the patient, wherein the cfDNA genomic profiles comprise one or more cfDNA genetic markers and their corresponding frequency…” and “…outputting, by the processor, based on the subset of SFs, a cell, tissue or a lesion representation in the cfDNA of the patient.”. These additional elements represent data gathering steps and extra-solution activity.
Data gathering steps, such as inputting and outputting , are not considered abstract ideas, but perform functions of collecting and outputting the data needed to carry out the abstract idea. These steps are considered insignificant extra-solution activity, and are not sufficient to integrate an abstract idea into a practical application as they do not impose any meaningful limitation on the abstract idea or how it is performed. The data gathering steps also do not provide particular limitations which practically apply the natural law recited in the claims. To integrate a judicial exception into a practical application, the additional limitations must not be mere instructions to apply the judicial exception. [See MPEP § 2106.04(d) and MPEP § 2106.05(g).]
Independent claims 1, 14, and 20 also recite the additional non-abstract element of a processor.
Independent claim 14 also recites the additional non-abstract element of a “computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations...”.
Independent claim 20 also recites the additional non-abstract element of a “computer system for determining a cell, tissue or a lesion representation in cell- free DNA comprising: a processor; and a computer readable storage medium…”.
The claims do not describe any specific computational steps by which the processor, computer program product, or computer system performs or carries out the abstract idea, nor do they provide details of how specific structures of the computer are used to implement these functions. The claims appear to require nothing more than generic computer parts to perform the functions that constitute the judicial exception. Therefore, these are mere instructions to apply the abstract idea using a computer, and therefore the additional elements of a processor, computer program product, and a computer system do not integrate the abstract idea into a practical application [see MPEP § 2106.04(d)(I) and MPEP § 2106.05(f)].
Dependent claims 2-13 and 15-19 have also been analyzed with respect to Step 2A, Prong One. Dependent claims 3 -6, 9, 10, and 16 - 18 are directed to further abstract limitations. Additional abstract limitations cannot integrate the judicial exceptions into a practical application as they are a part of that exception. Dependent claims 2, 7, 8, 13, 15, and 19 are directed to data gathering steps and descriptions of the data collected. These additional data gathering steps are not sufficient to integrate an abstract idea into a practical application.
Dependent claims 11 and 12 recite the additional elements of “… determining… a phenotype; …a priority cell, tissue, or lesion biopsy; or…a treatment response”; and “… determining, by the processor, based on the phenotype, priority biopsy or treatment response, a further treatment.”, respectively.  These further abstract limitations fail to practically apply the natural law. The nonspecific elements of the determining a phenotype, a biopsy, a treatment response, or a further treatment, are not specific courses of a particular treatment, but are generic categories of possible medical treatments.
The additional elements of dependent claims 2-13 and 15-19 have been analyzed, and no additional elements have been found, alone or in combination, that would integrate the judicial exceptions into a practical application. (Step 2A, Prong Two: NO.)

To summarize the Step 2A analysis: 
Step 2A, Prong One, yes;  Step 2A, Prong Two, no; 
therefore, Step 2A: YES, the claims are directed to a judicial exception.

Step 2B analysis:
Because the additional claim elements do not integrate the abstract ideas into a practical application, the claims are further examined under Step 2B, which evaluates whether the additional elements, individually and in combination, amount to significantly more than the judicial exception itself by providing an inventive concept. An inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to the judicial exception, and is sufficient to ensure that the claim, as a whole, amounts to significantly more than the judicial exception itself (see MPEP § 2106.05).
The claims do not include additional elements that are sufficient to amount of significantly more that the judicial exception because the claims recite additional elements that are generic, conventional, or nonspecific. The claims recite the following additional elements:
With respect to independent claims 1, 14, and 20, the additional element of data gathering does not cause the claims to rise to the level of significantly more than the judicial exception. The Kang and Feng references (see paragraph 75 for full references) each disclose elements of data gathering to include inputting of genomic profiles, as well as outputting or gathering results of the analyzed genetic data; thus, the prior art shows these data gathering elements are routine, well understood, and conventional in the art. As a result, the additional element of data gathering steps does not provide an inventive concept by amounting to significantly more than the judicial exception. 
With respect to independent claims 1, 14, and 20, the additional element of generic computer parts does not amount to significantly more that the judicial exception. The specification notes in paragraph [0020] that the only routine computing systems and computer programs are needed to implement the method, and are well known, and the process of analyzing genomic data by computational analysis is routine, well-understood and conventional in the art, as shown in the Kang and Feng references, which note methods computationally analyzing genomic profiles.  Therefore, the additional element of generic computer systems and parts do not amount to significantly more than the judicial exception by providing an inventive concept. 
Dependent claims 2-13 and 15-19 have also been analyzed with respect to Step 2B, and dependent claims 3 -6, 9 – 12, and 16 - 18 provide additional abstract limitations. Additional abstract limitations cannot provide significantly more that the judicial exception as they are part of the exception. Dependent claims 2, 7, 8, 13, 15, and 19 are directed to data gathering steps and descriptions of the data collected, and relate to data gathering discussed above. 
Dependent claims 11 and 12 recite the additional elements of “… determining… a phenotype; …a priority cell, tissue, or lesion biopsy; or…a treatment response”; and “… determining, by the processor, based on the phenotype, priority biopsy or treatment response, a further treatment.”, respectively.  These additional elements fail to provide a specific inventive concept for the abstract idea or the natural law, as they merely recite generic possible treatments.  Generic categories of possible treatment modalities fail to provide significantly more to any judicial exception: it merely broadly links the judicial exception to a technological environment of genomic medicine. The Oellerich reference reviews methods of using cfDNA to monitor cancer therapy, and as such, determining a phenotype, biopsy, treatment response, and further treatment using cfDNA is well understood, routine, conventional activity. Considering this element individually and in combination, it does not amount to significantly more than the judicial exception itself by providing an inventive concept.
Thus, the additional elements do not provide an inventive concept that transforms the judicial exceptions into a patent eligible application of the exception, and the claims do not amount to significantly more that the judicial exceptions themselves.   Step2B: NO. 

Therefore, claims 1 - 20, when the limitations are considered individually and as a whole, are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, 13-15, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al.
•Kang et al., (2017). CancerLocator: non-invasive cancer diagnosis and tissue-of-origin prediction using methylation profiles of cell-free DNA. Genome biology, 18(1), 53. 

Claims 1, 14, and 20 recite a computer-implemented method, a computer program product, and a computer system, respectively, to determine a cell, tissue or a lesion representation in cell-free DNA, the computer-implemented method comprising:
(a) inputting, to a processor, cell-free DNA (cfDNA) genomic profiles from one or more fluid biopsy samples from a patient and one or more genomic profiles from one or more cells, tissues or lesions from the patient, wherein the cfDNA genomic profiles comprise one or more cfDNA genetic markers and their corresponding frequency;
(b)  constructing, by the processor, a plurality of synthetic fluid hypotheses (SFs), wherein each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic markers;	
	(c) comparing, by the processor, each of the plurality of SFs to the cfDNA genomic profiles to determine goodness of fit, of each of the plurality of SFs;
	(d) selecting, by the processor, a subset of the plurality of SFs, wherein each SF of the subset of SFs has a minimum distance in goodness of fit compared to the cfDNA genomic profile;
(e) outputting, by the processor, based on the subset of SFs, a cell, tissue or a lesion representation in the cfDNA of the patient.

Regarding claims 1, 14, and 20, Kang teaches a method that infers the proportions and the tissue-of-origin of tumor-derived cell-free DNA in a blood sample using genome-wide cell free DNA methylation data (p. 1, abstract). Genetic markers are defined in paragraph [0026] of the instant specification as “any alteration in a sequence of nucleic acids or other genetic trait that can be detected in a genomic profile from a patient”, and because DNA methylation can be considered a genetic trait that can be detected in a genomic profile, therefore it is a genetic marker.  Kang teaches that the methylation data of a simulated plasma cfDNA sample is generated by computationally mixing the methylation profiles of a normal plasma cfDNA sample and a solid tumor sample (breast, colon, kidney, liver, or lung tumors), (p.4, left column, under “Prediction performance on the simulation data”). The simulated plasma cfDNA sample is equivalent to the recited synthetic fluid hypothesis, and the computational mixing of cfDNA and solid tumor genomic profiles is equivalent to: inputting, to a processor, cfDNA and lesion genomic profiles, which teaches step (a) and (b) of claims 1, 14 and 20.
Kang additionally teaches a mixture model to analyze the methylation levels (i.e., frequency of genetic markers) of plasma cfDNAs as a weighted sum of methylation levels of both normal background DNA and tumor-released DNA (p. 8, right column, under “A mixture model of methylation levels of plasma cfDNAs”); this teaches the limitation (b), each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic markers).
Kang further teaches using the error rate for assessing classification performance (p. 4, bottom right) in predicting tissue of origin and diagnosis using cfDNA profiles, using both  simulated plasma and tumor profiles (p.4, left column, under “Prediction performance on the simulation data”; and p. 5, fig. 4). Kang states the error rate and accuracy are the most popular and established multi-class classification performance measures, and that they are equivalent to each other. The error rate is then defined as the percentage of incorrect predictions out of all predictions. (p. 11, under Prediction performance measures).  As accuracy is one way to determine goodness of fit, as stated in [0039] of the specification, using the error rate as a way to determine accuracy teaches the limitation (c), comparing, by the processor, each of the plurality of SFs to the cfDNA genomic profiles to determine goodness of fit, of each of the plurality of SFs.
Kang also teaches to compare the performance of the method by dividing simulation data into subsets of different cancer stages (p. 4, bottom left & top right), which teaches part (d) of claims 1, 14, and 20: selecting, by the processor, a subset of the plurality of SFs. Kang further teaches using error rate and accuracy are equivalent, and that error rate is defined as the percentage of incorrect predictions out of all predictions. (p. 11, under Prediction performance measures).  
Kang also teaches the output of the method comprises a simulated methylation sequencing profile of a plasma sample (p. 9, bottom, right column), and teaches given the methylation sequencing profile of a patient’s plasma cfDNA sample, the method finds a prediction score of cfDNA tumor burden and its source tumor type (p.9, middle, left column), which teaches limitation (e) of claims 1, 14, and 20, outputting, by the processor, based on the subset of SFs, a cell, tissue or a lesion representation in the cfDNA of the patient.

Regarding claims 6 and 18, Kang teaches goodness of fit as stated in paragraph 64 above, and Kang also teaches repeating the simulation ten times, and calculating the error rate, the error rate being equivalent to accuracy (p. 11, left column), thereby teaching the applying and repeating steps of claims 6 and 18.

Regarding claim 8, Kang teaches dividing the simulation data into ten subsets for different cancer stages, where each simulation data subset includes 200 normal plasma samples and 200 cancer plasma samples of each tumor type; these simulated plasma cfDNA are generated from computationally mixing the entire methylation profiles of a normal plasma cfDNA sample and a solid tumor samples at a variety of ctDNA (circulating tumor DNA, a type of cfDNA) burdens (p. 4, both columns). The error rate (accuracy, a measure of goodness of fit) is measured for classification performance (p. 4, fig. 3, and right column; and p. 5, fig. 4). This way, Kang teaches the subset of SFs comprises 10 to 500 SFs.

Regarding claim 9, Kang performs the analysis of data from many patients, by collecting a large set of public methylation data of solid tumors and plasma cfDNA samples taken from both healthy people and cancer patients, including 681 samples of breast cancer, 290 samples of colon cancer, 522 samples of kidney cancer, 169 samples of liver cancer, and 809 samples of lung cancer, as well as blood samples of nine lung cancer patients (p. 7, under Data collection). In this way, Kang teaches repeating and determining the method in a plurality of patients.

Regarding claims 2, 13, 15 and 19, Kang teaches use of plasma samples as well as multiple tissue (lung, liver, colon cancer) in the flowchart of the method (p. 2, fig. 1), and inputs profiles of  normal plasma cfDNA samples and solid tumor samples (breast, colon, kidney, liver, or lung tumors) as part of the simulation. In this way, Kang teaches the limitation of claim 13 and 19,  “wherein the one or more lesions are tumors in different tissues or organs of the patient, wherein the tissue is a transplanted tissue in the patient, or wherein the cell is a transplanted chimeric cell”.  

Therefore, claims 1, 6, 13, 14, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., (2017).

Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 5, 7, and 15 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1, 14 and 20 above, in view of Feng.
•Kang et al., (2017). CancerLocator: non-invasive cancer diagnosis and tissue-of-origin prediction using methylation profiles of cell-free DNA. Genome biology, 18(1), 53. 
•Feng et al., (25 March 2019). Disease prediction by cell-free DNA methylation. Briefings in bioinformatics, 20(2), 585–597.

As set forth above, Kang teaches a method that infers the proportions and the tissue-of-origin of tumor-derived cell-free DNA in a blood sample using genome-wide cell free DNA methylation data (p. 1, abstract). Genetic markers are defined in paragraph [0026] of the instant specification as “any alteration in a sequence of nucleic acids or other genetic trait that can be detected in a genomic profile from a patient”, and because DNA methylation can be considered a genetic trait that can be detected in a genomic profile, therefore it is a genetic marker.  Kang teaches that the methylation data of a simulated plasma cfDNA sample is generated by computationally mixing the methylation profiles of a normal plasma cfDNA sample and a solid tumor sample (breast, colon, kidney, liver, or lung tumors), (p.4, left column, under “Prediction performance on the simulation data”). The simulated plasma cfDNA samplesynthetic fluid hypothesis, and the computational mixing of cfDNA and solid tumor genomic profiles is equivalent to: inputting, to a processor, cfDNA and lesion genomic profiles, which teaches step (a) and a portion of part (b) of claims 1, 14 and 20.
Kang additionally teaches a mixture model to analyze the methylation levels (i.e., frequency of genetic markers) of plasma cfDNAs as a weighted sum of methylation levels of both normal background DNA and tumor-released DNA (p. 8, right column, under “A mixture model of methylation levels of plasma cfDNAs”); this teaches the limitation (b), each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic markers).
Kang also teaches to compare the performance of the method by dividing simulation data into subsets of different cancer stages (p. 4, bottom left & top right), which teaches part (d) of claims 1, 14, and 20: selecting, by the processor, a subset of the plurality of SFs. 
Kang teaches that the most popular ways to measure the distances that reflect performance are the error rate, and accuracy (p. 11, left column).  “For fully utilizing the test samples for effective performance evaluation, we report only the best prediction results for each of three methods (CancerLocator, RF and SVM) after examining all possible values of each method’s hyperparameters. The only hyperparameter of CancerLocator is the threshold of the prediction score λ, which is set as 0.023 to generate the predictions on the real plasma samples. For consistency with the real data experiments, we apply the same strategies to simulation data experiments and calculate the error rate averaged over ten runs… The error rate and accuracy are the most popular and established multi-class classification performance measures… They are equivalent to each other.” 
Kang also teaches the output of the method comprises a simulated methylation sequencing profile of a plasma sample (p. 9, bottom, right column), and teaches given the methylation sequencing profile of a patient’s plasma cfDNA sample, the method finds a prediction score of cfDNA tumor burden and its source tumor type (p.9, middle, left column), which teaches limitation (e) of claims 1, 14, and 20, outputting, by the processor, based on the subset of SFs, a cell, tissue or a lesion representation in the cfDNA of the patient.
Kang does not teach the elements of dependent claims 2, 4, 5, 7, and 15 -17, with respect to particular types of calculations, weighting strategies, using pluralities of SF, particular precision curves, et al.  
In the same field of invention, Feng is directed to similar methods of utilizing a type of genetic marker to predict the presence of diseased cells, or tissue types, or lesions.  Feng utilizes cell-free DNA methylation data, i.e. epigenetic profiles, to construct models for diagnosing the presence of certain diseases.  Feng details aspects of marker selection, and prediction model construction. 
 
With respect to claim 2 and 15, Feng teaches that cell-free DNA methylation data is obtained from liquid biopsies from a patient, and from biopsy of tissues themselves. (Introduction, p. 585) As such, the limitation to blood samples is met by Feng.

Regarding claims 4 and 16, after obtaining the methylation data, Feng teaches the use of Dirichlet distributions [Dir(α)] and [Dir(α1)] to generate the tissue proportions of the methylation data in the control and cancer tissues (p. 590, top left), which teaches generating, by the processor, a plurality of random alphas, wherein each alpha represents the contribution of the one or more cells, tissues or lesions in the fluid biopsy sample; inputting the plurality of alphas, by the processor, to a random distribution function and generating, by the processor, a weight for each of the one or more cfDNA genetic markers. 
In paragraph [0036] of the specification of the instant application, it discusses how the weights of the SFs are determined by a random process, such as a Dirichlet process, which generates random alphas, and where each alpha represents the contribution of the one or more cells, tissues or lesions in the fluid biopsy sample. Paragraph [0036] further states: the method then includes inputting the plurality of alphas, by the processor 150, to a random distribution function and generating, by the processor, a weight for each of the one or more cell, tissue or lesion genetic markers. This process can be a Dirichlet process, which Feng employs by generating tissue proportional cfDNA methylation data using [Dir(α)] and [Dir(α1)], (p. 590, top left). 
Feng does not teach discarding, by the processor, cell, tissue, or lesion genetic markers having a frequency less than a set value, but Kang teaches a method of selecting CpG clusters (another type of genetic marker) as features if their methylation range (MR) is sufficiently large; MR is defined as the range of average methylation levels observed in healthy plasma and different solid tumor tissues; Kang selected those methylation levels whose MRs are no less than a specified cutoff value, which they designate as 0.25 (p.3, middle of left column).  This cutoff can be viewed as a threshold in discarding genetic markers having a frequency less than a set value, which teaches the limitation: discarding, by the processor, cell, tissue, or lesion genetic markers having a frequency less than a set value.
Kang additionally teaches to make the simulation data (data which in one of Kang’s probabilistic models is created by a mixture model that treats the cfDNA as a mixture of normal plasma cfDNA and DNAs released from primary tumor sites) more realistic, CNAs (copy number aberrations, another genetic marker) are incorporated (p.9, right side, under “Simulation data generation”, and p. 4, left side, under “Prediction performance on the simulation data”), which teaches the limitation, augmenting, by the processor, the SBs with genetic markers found exclusively in the cfDNA genomic profile.

Regarding claims 5 and 17, Feng teaches a next step in simulation is adding noise to the simulated cfDNA methylation (genetic marker) level (p. 590, middle of left column) after obtaining the maximum likelihood estimation (MLE) of the alphas generated from the control tissue and cancer proportions using a common Dirichlet distribution. To mimic the biological variation in a reference panel for a different person, a noise-added reference panel is generated for each sample, and simulations are conducted under low, medium and high noise levels simulations are conducted under low (Φ = 0:17); medium (Φ = 0:5); and high (Φ = 0:67) noise levels. Note Φ = 1/(α+ß+1) and represents the dispersion (p. 590, middle of left column).  
By generating a reference panel for each sample and conducting simulations under varying noise levels, Feng teaches generating a weight for each of the one or more cfDNA genetic markers; assigning weights to low, medium and high frequency bins; associating each alpha with a low, medium or high frequency bin; and assigning each alpha a random weight from its low, medium or high frequency bin, wherein each bin comprises an interval range of weights or a discrete weight.

Regarding claim 7, Feng teaches the simulations (equivalent to SFs) are generated by repeating each sample 20 times (p. 590, under Simulation results); Feng also teaches increasing the sample size to 750-1500 times, (p. 590, “sample size consideration”) and directly suggests that increasing sample size improves results. Were a plurality of simulations to be run, it is feasible that the number of simulations (SFs) would be in the tens of thousands, if not hundreds of thousands, which teaches the plurality of SFs comprises 100,000 or more SFs. 

In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Kang and Feng we conclude that the combination of Feng’s teachings with regard to types of samples, weighting schemes utilizing random weights, discarding data not meeting a threshold, how many SF’s are created, how to create subsets of SF, and iteration of the method to provide a likelihood of a particular type of cell or tissue, with the method disclosed by Kang for detecting the tissue of origin by the analysis of cell-free DNA methylation profiles represents a combination of known elements which yield the predictable result of accurately constructed synthetic fluid hypotheses which comprise the random weighting schemes for the cell contributions, and the weights of the markers, as well as the limitations of the other cited dependent claims. This combination of the teachings of Feng, in the same field of use, would have further provided the most stable synthetic fluid hypotheses after iteration, and discarding hypotheses that fail to meet a given threshold.  One of skill would have looked to Feng for these limitations as both references are concerned with identifying the presence or origin of cells, tissues, or lesions that may be related to diseases, or treatment of a disease.  One would have had a reasonable expectation of success at combining the two references as Feng clearly lays out how each element is applied to a type of calculation for predicting the origin of certain cfDNA markers in the liquid biopsy, such as those of Kang. This combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Feng as applied to claims 1, 2, 4 – 9, and 13 – 20 above, and further in view of Andreica, LaTorre and Garro.
• Andreica, M., 2014, Counting Sets of Lattice Points in the Plane with a Given Diameter under the Manhattan and Chebyshev Distances. Theory and Applications of Mathematics & Computer Science, 140-153.
•LaTorre et al., 2007, Breast cancer biomarker selection using multiple offspring sampling. Proceedings of ECML/PKDD. Workshop on Data Mining in Functional Genomics and Proteomics: Current Trends and Future Directions, Springer Verlag, 
23–34.
• Garro et al., 2014, Classification of DNA Microarrays Using Artificial Bee Colony (ABC) Algorithm, Advances in Swarm Intelligence. ICSI 2014. Lecture Notes in Computer Science, vol 8794, 207-214.

Claim 3 is drawn to utilizing L-infinity and L1 distances in determining goodness of fit. As set forth above, Kang discloses the invention of independent claims 1, 6, 8, 9, 13, 14 and 18 - 20, and Kang in view of Feng disclose claims 2, 4, 5, 7, and 15 - 17. This combination provides accurately constructed and validated SF hypotheses for the identification of the presence or the origin of cells, tissues, or lesions in a patient, based on liquid biopsies and cell-free DNA analysis.
Neither Kang nor Feng speak specifically to L-infinity or L1 distance calculations for the goodness of fit determinations. The Andreica reference discloses that L1 distances are the same as determining Manhattan distances, and that L-infinity calculations are the same as the Chebyshev distances.  (Abstract, p. 140).
With the knowledge from Andreica that L1 distances utilize the same calculations as the “Manhattan” distances, and that L-infinity distance calculations are the same as determining the “Chebyshev distances”, we move to the disclosures of LaTorre and Garro.
In the same field as Kang and Feng, LaTorre is interested in predicting the accuracy of genetic marker selections, by calculating the Chebyshev distances.  LaTorre compares the results of using the Chebyshev distances to the use of Euclidean distances, and determines that the Chebyshev distance calculations provide the best results in a goodness of fit comparison when selecting genetic markers for application to various methods (p. 32, top of page, and table 2).  
In the same field as Kang, Feng, and LaTorre, Garro teaches utilizing Manhattan distance calculations in a classifier for determining accuracy of feature selection and gene selection from microarray data. (p. 211-213).  Garro points out that the best results were achieved using the Manhattan distance as opposed to other methods (p. 213).
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
As set forth above, applying the KSR standard of obviousness to Kang and Feng we conclude that the combination of Feng’s teachings with the method disclosed by Kang provided accurately constructed and validated SF hypotheses for the identification of the presence or the origin of cells, tissues, or lesions in a patient, based on liquid biopsies and cell-free DNA analysis. Further applying the KSR standard of obviousness to Kang and Feng with the teachings of Andreica, LaTorre, and Garro, the examiner concludes that this combination of the teachings of Kang and Feng for the method of identifying the presence of cells, tissues or lesions in a liquid biopsy with the disclosures of Andreica, LaTorre and Garro which specifically disclose certain types of calculations used in determining a particular type of goodness of fit, represents a combination of known elements which would have yielded the predictable results of stable, valid SF models, which would have had the higher accuracy levels in the selection of genetic markers, the selection of certain features, and the selection of particular genes of interest.  Claim 3 lists the calculations as L1 and L-infinity distance calculations, however the disclosure of Andreica proved that these are the same disclosures known as Manhattan distance calculations and Chebychev distance calculations.  One of skill in the art would have been motivated to look to the use of Manhattan distance (as the L1 distance) calculations in the methods of Kang and Feng, because LaTorre showed that use of the Manhattan distance calculations provided the best results when selecting genetic markers.  One of skill in the art would have looked to the use of the Chebyshev distance (as the L-infinity distance calculation) calculations due to the fact that Garro set forth that the Chebyshev distance calculations provided the highest accuracy when selecting and classifying genetic information such as cell features, genes and genetic markers.  One of skill would have had a reasonable expectation of success at applying the Chebyshev and Manhattan distance calculations to the method of Kang, or Kang in view of Feng, as they were considered well known algorithms, often used in the same field of bioinformatics, and oncology for determining accuracy or goodness of fit to a particular model.  One would have had the reasonable expectation that this combination would have been successful, as the application of these types of distance calculations to goodness of fit comparisons as illustrated by LaTorre and Garro would be amenable to inclusion in a goodness of fit comparison to the model of Kang and Feng. This combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1, 6, 8, 9, 13, 14, and 18 - 20 above, in view of Oellerich.
• Oellerich et al., 2017, Using circulating cell-free DNA to monitor personalized cancer therapy, Critical reviews in clinical laboratory sciences, 54(3), 205-218.

As set forth above, Kang teaches a method that infers the proportions and the tissue-of-origin of tumor-derived cell-free DNA in a blood sample using genome-wide cell free DNA methylation data (p. 1, abstract). Genetic markers are defined in paragraph [0026] of the instant specification as “any alteration in a sequence of nucleic acids or other genetic trait that can be detected in a genomic profile from a patient”, and because DNA methylation can be considered a genetic trait that can be detected in a genomic profile, therefore it is a genetic marker.  Kang teaches that the methylation data of a simulated plasma cfDNA sample is generated by computationally mixing the methylation profiles of a normal plasma cfDNA sample and a solid tumor sample (breast, colon, kidney, liver, or lung tumors), (p.4, left column, under “Prediction performance on the simulation data”). The simulated plasma cfDNA samplerecited synthetic fluid hypothesis, and the computational mixing of cfDNA and solid tumor genomic profiles is equivalent to: inputting, to a processor, cfDNA and lesion genomic profiles, which teaches step (a) and a portion of part (b) of claims 1, 14 and 20.
Kang additionally teaches a mixture model to analyze the methylation levels (i.e., frequency of genetic markers) of plasma cfDNAs as a weighted sum of methylation levels of both normal background DNA and tumor-released DNA (p. 8, right column, under “A mixture model of methylation levels of plasma cfDNAs”); this teaches the limitation (b), each SF is a hypothetical weighted population per cell, tissue or lesion of the one or more cfDNA genetic markers).
Kang also teaches to compare the performance of the method by dividing simulation data into subsets of different cancer stages (p. 4, bottom left & top right), which teaches part (d) of claims 1, 14, and 20: selecting, by the processor, a subset of the plurality of SFs. 
Kang teaches that the most popular ways to measure the distances that reflect performance are the error rate, and accuracy (p. 11, left column).  “For fully utilizing the test samples for effective performance evaluation, we report only the best prediction results for each of three methods (CancerLocator, RF and SVM) after examining all possible values of each method’s hyperparameters. The only hyperparameter of CancerLocator is the threshold of the prediction score λ, which is set as 0.023 to generate the predictions on the real plasma samples. For consistency with the real data experiments, we apply the same strategies to simulation data experiments and calculate the error rate averaged over ten runs… The error rate and accuracy are the most popular and established multi-class classification performance measures... They are equivalent to each other.” 
Kang also teaches the output of the method comprises a simulated methylation sequencing profile of a plasma sample (p. 9, bottom, right column), and teaches given the methylation sequencing profile of a patient’s plasma cfDNA sample, the method finds a prediction score of cfDNA tumor burden and its source tumor type (p.9, middle, left column), which teaches limitation (e) of claims 1, 14, and 20, outputting, by the processor, based on the subset of SFs, a cell, tissue or a lesion representation in the cfDNA of the patient.
Kang does not teach the elements of the dependent claims listed above, with respect to particular obtaining samples over time, and making certain time-dependent calculations to identify time dependent changes in a cell, tissue, or lesion, as well as to determine any response to a given treatment over time. 
In the same field of research, the study of cell free DNA from liquid biopsies, detecting responses over time, and detecting time dependent changes, Oellerich is directed to obtaining multiple liquid biopsy samples from a patient over time, to obtain the cell free (cfDNA) or  cell-free circulating tumor DNA (ctDNA) from those samples to monitor time dependent changes in the ctDNA that reflect changes due to disease progression over time, or how the ctDNA reflects changes due to application of a particular treatment (p. 209, left column). Oellerich further taught that cfDNA monitoring over time provided clinically important, actionable information for the treatment of the patient. (Abstract, p. 205, and p. 213, Fig 5).  The use of the serial cfDNA samples were disclosed to have been an effective diagnostic tool for identifying cancer presence, choosing personalized precision cancer therapy for the patient, as well as to identify or predict response to a particular treatment. Other uses of the serial cfDNA samples would have extended to predicting or determining tumor recurrence, as well as the development of resistance to a particular therapy.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).

Applying the KSR standard of obviousness to Kang and Oellerich, we conclude that the combination of Oellerich’s teachings with regard to serial monitoring of cell free DNA from liquid biopsies, with the method disclosed by Kang for detecting the tissue of origin by the analysis of cell-free DNA methylation profiles represents a combination of known elements which yield the predictable result of the ability to make further assessments and predictions of disease progress in the patient, including directing a treatment, or detecting responses to a treatment.  Extending the methods of Kang by taking the same samples multiple times over a selected time period would have been an obvious next step in the assessment of cells, tissues, or lesions which may have been present in the patient.  Having samples taken over a specified time-frame would have allowed one of skill in the art to have observed changes that occur naturally over time, or as a result of a given treatment. This combination of the teachings of Oellerich, in the same field of use, would further have further provided for diagnosis of a cancer or disease, the possibility of tumor or lesion recurrence and the possibility of the development of resistance to a given therapy.  One of skill would have looked to Oellerich for these limitations as both references are concerned with identifying the presence or origin of cells, tissues, or lesions that may be related to diseases, or treatment of a disease, with an eye to improvement of the treatment of the patient, based on the identification of certain trends over time.  One would have had a reasonable expectation of success at combining the two references as Oellerich clearly lays out the benefits for taking serial liquid biopsy samples, as well as how to address changes due to time in the calculation of the presence of cells, tissues or lesions in that sample. This combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Conclusion
No claim is allowed.

Inquiries

112.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Abbott Vassell whose telephone number is (571)272-1771. The examiner can normally be reached Monday – Friday, 7:30AM - 4:30PM.
113.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
114.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
115.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Meredith Abbott Vassell/Examiner, Art Unit 1631                                                                                                                                                                                                        
/MARY K ZEMAN/Primary Examiner, Art Unit 1672